IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                           ______________

                             No. 95-20540
                           Summary Calendar
                            ______________


MARY ALMENDAREZ,                                Plaintiff-Appellant,

                                versus

UNITED STATES OF AMERICA, THE UNITED STATES DEPARTMENT OF
LABOR, LAWRENCE W ROGERS MARILYN FELKNER, JOE OLIMPIO,
                                             Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (CA-H-93-3797)
_________________________________________________________________

                           February 8, 1996

Before KING, SMITH, and BENAVIDES, Circuit Judges.

FORTUNATO P. BENAVIDES*:

     Plaintiff-Appellant Mary Almendarez ("Almendarez") appeals the

district court's   granting   of   Defendants-Appellees'   motion   for

summary judgment on Almendarez's retaliation claim based on her

failure to raise a fact issue on pretext.     Finding that Almendarez

has failed to make a showing sufficient to raise a genuine issue of

material    fact    that      Defendants-Appellees'        legitimate,

nondiscriminatory reason for not promoting her was pretextual, we

affirm.



    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                                               I.

       This    appeal       arises     out   of     a    Title    VII     action      filed    by

Almendarez, alleging employment discrimination based on national

origin       and    sex,     and   retaliation           for    having     filed      previous

employment         discrimination        complaints.            Almendarez,       a   Hispanic

female employed by the United States Department of Labor as a GS-12

claims      examiner       in   the      Houston     District      Office     of      Workers'

Compensation         Programs,       applied       for    a    GS-13    district      director

position along with four others in 1991.1                         After oral interviews

were       complete,       Almendarez      was      informed      that     Chris      Gleasman

("Gleasman"), a white male, was selected for the district director

position.      Prior to the time that she filed her application for the

district director position, Almendarez had filed three employment

discrimination complaints.

       After       learning     that     Gleasman        had    been    selected      for     the

district      director       position,       Almendarez          filed    a   formal     Equal

Employment Opportunity ("EEO") complaint charging sex and national

origin      discrimination         and    reprisal        for    her     filing    prior      EEO

complaints.         When she received her right to sue letter, Almendarez

filed suit in district court against Defendants-Appellees.

       Defendants-Appellees filed a motion for summary judgment,

which the district court granted.                       First addressing Almendarez's

claim of discrimination based on sex and national origin, the court

found that Almendarez had made a prima facie case of discrimination


       1
        Two of the five applicants were disqualified early in the
selection process.

                                               2
based on sex and national origin, and that Defendants-Appellees had

proffered a legitimate, nondiscriminatory reason for not promoting

Almendarez.      The court observed that Almendarez's and Gleasman's

education, work experience and work performance were equivalent,

but that the selecting official, Carol Fleschute ("Fleschute"),

chose    Gleasman    based    on   his       responses   during   his    personal

interview.2      The court also noted that Fleschute's decision was

approved by here own supervisor and the head of the Employment

Standards Administration Personnel Division.                The court concluded,

however, that Almendarez had not raised a genuine issue of material

fact    that    Defendants-Appellees'          legitimate,    nondiscriminatory

reason for promoting Gleasman was pretextual.

       Next addressing Almendarez's retaliation claim, the district

court acknowledged that Fleschute did know of Almendarez's previous

EEO complaints, but found that Almendarez failed to provide any

evidence from which one could infer that Fleschute objected to or

resented Almendarez's prior EEO complaints, or that Almendarez

would have received the promotion "but for" her prior filings.

Almendarez only appeals the district court's decision on her

retaliation claim.

                                      II.

       Almendarez argues that the summary judgment evidence clearly

shows that her immediate supervisor, Marilyn Felkner ("Felkner"),

shared       information     regarding         Almendarez     with      Fleschute.

         2
            The court's memorandum and order included thirteen
interview responses that made Gleasman a superior candidate for the
district director position.

                                         3
Specifically, Almendarez asserts that the only way Fleschute could

have knowledge of her past performance and EEO filings was from

Felkner, who Almendarez claims did not like her.

      We review the district court's grant of summary judgment de

novo, applying that same standards as the district court.             Netto v.

Amtrack, 863 F.2d 1210, 1212 (5th cir. 1989) (citing Ayo v. Johns-

Manville Sales Corp., 771 F.2d 902, 904 (5th Cir. 1985)).                  After

reviewing the record, we find that Almendarez has failed to raise

a genuine issue of material fact tending to show that Fleschute's

decision not to promote Almendarez was pretextual. As the district

court stated in its memorandum and order, "[s]omething beyond mere

knowledge of past events needs to be shown to raise a fact issue

that the     decision   maker   has   unlawfully   applied     or   used    that

knowledge in making her employment decision."3             We find in this

case that the mere opportunity Fleschute had to base her decision

on Almendarez's previous EEO filings is not sufficient evidence

from which a jury could infer that her decision not to promote

Almendarez    was   pretextual.       Almendarez   has   not   provided     any

evidence tending to show that Fleschute's decision was influenced

by   Almendarez's    previous     filings.    Therefore,       we   find    that

Almendarez has failed to raise a genuine issue of material fact on

pretext.




     3
         See Johnson v. Sullivan, 945 F.2d 976, 981 (7th Cir. 1991).

                                       4
                               III.

     For the reasons articulated above, the order of the district

court granting Defendants-Appellees' motion for summary judgment is

AFFIRMED.




                                5